NUMBER 13-15-00088-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


TRINITY RINGELSTEIN,                                                        Appellant,

                                           v.

THE STATE OF TEXAS,                                                          Appellee.


                   On appeal from the 148th District Court
                         of Nueces County, Texas.


                                      ORDER
    Before Chief Justice Valdez and Justices Benavides and Perkes
                           Order Per Curiam

      This cause is before the Court on the preparation of the reporter’s record which

was originally due on March 2, 2015, but has not yet been filed. The reporter’s record in

this cause was apparently prepared by four different court reporters: Sandra Chavez,

                                            1
Blanca Espericueta, Sara Rivera, and Velma Arellano. Court reporters Sandra Chavez

and Blanca Espericueta have filed several requests for extension of time to file their

portions of the record. This Court has previously granted Sandra Chavez’s third request,

extending her deadline to file the record until August 20, 2015. Currently pending before

the Court is Blanca Espericueta’s fourth extension request. According to Espericueta’s

extension request, her portion of the record has not yet been paid in full. Reporters Sara

Rivera and Velma Arellano have neither filed their portions of the record nor filed requests

for extensions to do so. The documents currently before the Court do not reflect whether

they have received payment for their portions of the reporter’s record or not.

        The Court, having fully examined and considered the extensions previously

granted in this cause and the status of the record, is of the opinion that, in the interest of

justice, an order should be entered. The Court looks with disfavor upon the delay caused

by the reporters’ failure to have heretofore filed the record in this matter. However, in

the interests of justices, we GRANT Espericueta’s extension until August 20, 2015, and

we ORDER all of the reporters to file their portions of the reporter’s record by August 20,

2015.    The Court will not look favorably upon any further or additional requests for

extensions. If the reporter’s records have been paid for but not filed by August 20, 2015,

the Court will act appropriately to avoid further delay and to preserve the parties’ rights.

TEX. R. APP. P. 37.3 (a)(2). If the reporters have not received full payment for the records,

they shall so notify the Court and the parties promptly.

        Where the clerk’s record has been filed but the reporter’s record has not been filed,

the appellate court may—after first giving the appellant notice and a reasonable

                                              2
opportunity to cure—consider and decide those issues that do not require a reporter’s

record for a decision when the appellant has not paid for the record and is not indigent.

See TEX. R. APP. P. 37.3(c). This order serves as notice to appellant regarding this

defect and provides appellant with an opportunity to cure any failure to pay for the record.

See id.



                                                 PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed
the 14th day of July, 2015.




                                             3